COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-10-009-CV
 
 
FORT WORTH BEAUTY SCHOOL, INC.                                    APPELLANT
 
                                                   V.
 
RICHARD MILBURN ACADEMY                                                 APPELLEE
                                                                                                        
                                               ----------
         FROM COUNTY COURT AT LAW NO. 2 OF
TARRANT COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered AAppellant=s Motion
To Dismiss With Prejudice.@  It is the court=s
opinion that the motion should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
Costs of
the appeal shall be paid by appellant, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
 
PANEL:  DAUPHINOT, GARDNER, and
WALKER, JJ.
 
DELIVERED:  March 25, 2010




[1]See Tex. R. App. P. 47.4.